Citation Nr: 1009206	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
patellofemoral pain disorder of the left knee.

2.  Entitlement to service connection for a left leg nerve 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain disorder of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to October 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a 
finding that the Veteran's low back disorder is due to any 
incident or event in active service, or that it is 
proximately due to or the result of his service-connected 
left knee disability, on either a causation or aggravation 
basis.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's left leg 
paresthesia is related to his military service.

3.  Throughout the rating period on appeal, the Veteran's 
left knee has been productive of daily pain, with flare-ups 
every other day for an hour, resulting in an additional loss 
of 5 to 10 degrees of flexion.  McMurray's test has been 
negative, and there has been no laxity in the collateral or 
cruciate ligaments.  Flexion has been no worse than 130 
degrees, with extension to 0 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by service, nor is it shown to be due to, the 
result of, or aggravated by the Veteran's service-connected 
patellofemoral pain disorder of the left knee.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The Veteran's left leg nerve disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral pain disorder of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

The Board notes that the Veteran's increased rating claim 
here arises from his disagreement with the initial evaluation 
following the grant of service connection for left knee 
patellofemoral pain disorder.  Judicial precedent holds that, 
once service connection is granted, the claim has been 
substantiated, additional notice is not required, and any 
defect in previous notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice, beyond that afforded in the context of the Veteran's 
initial claim for service connection, is needed under the 
VCAA with regard to the increased rating claim.

With regard to the Veteran's service connection claims, in 
February 2007, VA sent a letter informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the February 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the July 2007 rating decision and 
October 2008 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Portland VA Medical Center (VAMC), and private treatment 
records.  Additionally, the Veteran was afforded a VA 
examination in May 2007.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, the Board will consider this appeal 
under the law in effect prior to the amendment.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they may 
have impermissibly retroactive effects).  Regardless, based 
upon the facts in this case, neither version is more 
favorable, and the regulatory change does not affect the 
outcome herein.

B.  Facts and Analysis

1.  Back Disorder

The Veteran contends that he injured his left leg in a 
motorcycle accident during active service, and that the left 
leg problems he incurred from that accident caused a back 
disorder.  

His January 1983 enlistment examination report shows that the 
Veteran reported recurrent back pain since the age of 16, 
although no back disorder was detected upon physical 
examination.  The STRs document a motorcycle accident in July 
1985, but there is no documentation of back pain following 
the accident.  The remainder of the Veteran's STRs are 
negative for any manifestations or reports of back pain, 
including his September 1987 separation examination report.  

Following separation from service, in October 2004, the 
Veteran sought treatment at Family Care, Inc. (Family Care) 
for follow-up for a number of medical issues.  Among them, he 
complained of low back pain that continued from prior visits.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  For the past few days, 
he had had very sharp pain in the left lower back in the left 
sacroiliac region.  The doctor had previously prescribed 
Feldene for his back pain, but the Veteran said he had never 
received the prescription, so the doctor prescribed the 
medication again.

The Veteran continued to complain of low back pain, and 
treated at Family Care.  In April 2005, the Veteran 
discontinued Feldene and was started on Diclofenac.  In 
October, the Veteran stated that the back pain was very bad, 
and, noting that his rheumatoid factor had been mildly 
elevated in the past, the doctor suggested re-checking it.  

In January 2006, it was noted that the Veteran saw another 
doctor for evaluation of his pain, who did not see any 
changes to suggest degenerative joint disease, but advised 
screening for inflammatory types of arthritis.  The doctor 
again recommended re-checking the Veteran's rheumatoid 
factor, but there is no indication that this was completed.  
Notes from November 2006 indicate that chronic low back pain 
continued to be a problem.  

In August 2006, the Veteran underwent a general physical 
examination for entry into the VA healthcare system at the 
Portland VAMC.  It was noted on physical examination that 
there was an absence of any vertebral, paravertebral, or 
costovertebral angle tenderness of the back.  There is no 
indication that the Veteran reported his back pain during the 
examination.

The Veteran was afforded a VA examination in May 2007, at 
which he stated that he had developed low back pain during 
childhood which had increased in severity after his 
motorcycle accident during active service.  He complained of 
daily pain in the lower back with radicular symptoms into, 
and a burning sensation in, the left anterior thigh.  He had 
morning stiffness and pain getting out of bed.  His range of 
motion was generally reduced, and repetitive movement 
increased the pain.  Bed rest had not been prescribed in the 
past year, and he did not use a brace, cane, or crutch.  
Currently, he was not working due to multiple medical 
problems.  On physical examination, the back was of 
essentially normal appearing architecture.  There was 
tenderness in the low back to percussion, but no frank 
muscular spasm.  There was no significant pain on movement or 
increased pain on repetitive movement.  The Veteran had 
active and passive range of motion of 0 to 80 degrees in 
forward flexion, 10 degrees in hyperextension, lateral 
bending to 20 degrees, and rotation to 20 degrees in both 
directions.  The examiner assessed a chronic lumbosacral 
strain superimposed on degenerative joint disease by x-ray. 

After reviewing the Veteran's claims file, the VA examiner 
wrote an addendum opinion in June 2007.  The doctor opined 
that the Veteran's lumbosacral strain superimposed on 
degenerative joint disease with radicular symptoms was not 
caused or aggravated by the patellofemoral pain disorder.  
Therefore, the back disorder was determined by the doctor to 
less likely as not be due to his patellofemoral pain disorder 
of the left knee.  

Based on the foregoing, the Board finds that the weight of 
the competent evidence is against a finding that there is a 
connection between the Veteran's low back disorder and either 
active service or his service-connected left knee disability.  

First, it was noted at the time of enlistment into active 
service that the Veteran had had low back pain since the age 
of 16, prior to his entrance into service.  Moreover, there 
was no documentation of any low back problems during active 
service.  Indeed, the first documentation of low back pain 
was 17 years after separation from service.  Further, the 
only competent medical opinion regarding nexus is that of the 
May 2007 VA examiner, who stated that the low back disorder 
was less likely than not secondary to the Veteran's left knee 
disability.  

In addition, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current low back pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's low back pain is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  In this regard, the 
service records show no evidence of any low back problems in 
active service.  Following service, there was no 
documentation of complaints or treatment for low back pain 
until 2004, 17 years after his separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for17 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the claimed back disorder to either active service 
or the left knee disability.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

In conclusion, the preponderance of the evidence is against 
finding that the low back disorder is related to active 
service or to the Veteran's service-connected left knee 
disability.  Therefore the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2.  Left Leg Nerve Disorder

Next, the Veteran contends that he has a nerve problem in his 
left leg that he believes is related to the in-service 
motorcycle accident.  His January 1983 enlistment examination 
report is negative for any left leg nerve problems.  
Following the July 1985 motorcycle accident, the Veteran was 
assessed with abrasions and pain in the left knee, as well as 
a minor "road rash" to the left leg.  However, no other 
left leg problems (other than knee pain) were reported.  The 
September 1987 separation examination report is also negative 
for any manifestations of left leg nerve problems.  

Following separation from service, a May 2005 treatment note 
from Family Care indicates that the Veteran continued having 
problems with pain and numbness in his left thigh.  As above, 
the Board notes that evidence of a prolonged period without 
any indication of either continuous complaints or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, supra, at 1333.  

The following month, the doctor noted that the Veteran 
complained of leg pain and pain in the bottoms of his feet 
that felt like stepping on glass.  He also reported a lot of 
pain from sciatica, but the doctor said this pain was 
actually his previously diagnosed neuralgia paresthetica in 
the left thigh.  The Veteran pointed to the anterior lateral 
surface of the left thigh and stated that he had a sensation 
of it being on fire all the time.  In September 2005, the 
doctor assessed paresthesias in the feet and left neuralgia 
paresthetica, for which she prescribed Carbamazepine and 
recommended checking the Veteran's B12 level.  

In December 2005, the Veteran continued to complain of 
paresthesia and a burning sensation in his feet and hands 
along with numbness in his arms and legs, as well as meralgia 
paresthetica of the left thigh.  There had been no 
improvement with the Carbamazepine.  The doctor advised that 
the Veteran see a neurologist.  However, the referral to the 
neurologist was denied by the Veteran's insurance.

At the May 2007 VA examination, the Veteran complained of 
radicular symptoms and a burning sensation in his left 
anterior thigh.  The examiner assessed radicular symptoms 
from the back disorder.  The examiner stated that during 
flare-ups of pain, he would expect to see pain in the left 
knee, but not in the back or the leg.  After reviewing the 
claims file, the examiner opined in a June 2007 addendum 
that, although the motorcycle accident had caused the 
Veteran's left knee problems, the radicular symptoms in the 
thigh, which were related to the back disorder, were less 
likely as not due to the patellofemoral pain disorder of the 
left knee.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against a grant of 
service connection for the Veteran's left leg paresthesia.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his thigh paresthesia and 
other experienced symptoms.  See, e.g., Layno, supra.  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  See 
Jandreau, supra. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, 2 Vet. App. at 
495 (1992).  

In the present case, the Veteran's thigh paresthesia is found 
to be capable of lay observation, and thus his statements 
constitute competent evidence.  However, as to the 
credibility of such evidence, we note that the service 
records show no evidence of any paresthesia or related 
symptoms in active service.  Following service, there was no 
documentation of any complaints or treatment for paresthesia 
until 2005, some 18 years after his separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for 18 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the Veteran's paresthesia to military service.  
Indeed, the only competent opinion is a negative one.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for left 
leg nerve problems, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Relevant to this case are Diagnostic Codes (DCs) 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The General Counsel has also held that, when X-ray findings 
of arthritis are present and a Veteran's knee disability is 
evaluated under DC 5257, the Veteran would be entitled to a 
separate compensable evaluation under DC 5003 if the 
arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  Furthermore, to warrant a separate rating for 
arthritis based upon X-ray findings and limited motion under 
DC 5260 or DC 5261, the limited motion need not be 
compensable, but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion, under 38 
C.F.R. § 4.59.


B.  Facts and Analysis

Service connection for patellofemoral pain disorder of the 
left knee was granted in the July 2007 rating decision that 
is the subject of this appeal.  A 10 percent evaluation was 
awarded under DC 5261, effective from February 9, 2007, the 
date the Veteran's claim for service connection was received.  
He filed a timely appeal, and contends that a higher 
evaluation is warranted.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.

In June 2005, the Veteran reported knee pain at a follow-up 
with Family Care, especially with prolonged standing and 
walking, sometimes after only 5 minutes.  In September 2005, 
an X-ray of the left knee was negative.  The Veteran 
continued to treat for the knee pain at Family Care.

At an August 2006 examination for entry into the VA health 
care system at the Portland VAMC, the doctor observed full 
range of motion of all extremities.  There is no 
documentation of reports of left knee pain.  

However, in a January 2007 mental health treatment note from 
the VAMC, the Veteran reported that he had residual problems 
with the left knee relating to the 1985 motorcycle accident.  
A full examination of the knee was not conducted at that 
time.

In May 2007, the Veteran was afforded a VA examination.  He 
reported morning stiffness, crepitation, and popping, but no 
swelling.  Range of motion was generally reduced, and 
repetitive movement increased his pain.  There was no 
locking, but he did have collapse of the knee.  He did not 
use a brace, cane, or crutch.  Non-steroidal medication did 
not help much.  Flare-ups of pain occurred once every other 
day without precipitating factors, or at times, from just 
walking.  He experienced additional motion loss during the 
flare-ups, which he treated with rest and usually improved in 
an hour.  Physical examination of the left knee showed mild 
tenderness medially.  There was no significant pain on 
movement or increased pain on repetitive movement.  Active 
and passive range of motion was 0 to 130 degrees of flexion.  
There was no lateral collateral, medial collateral, or 
cruciate ligament laxity identified.  McMurray's maneuver was 
negative.  The examiner assessed patellofemoral pain disorder 
of the left knee.  During flare-ups, the examiner assessed 
additional motion loss of 5 to 10 degrees in flexion without 
additional weakness or incoordination.  X-rays taken that day 
were normal.

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal, 
as outlined above.  His left knee is currently rated at 10 
percent under DC 5261, which contemplates impairment of the 
knee manifested by limitation of extension.  Where extension 
is limited to 5, 10, 15, 20, 30 and 45 degrees, disability 
ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, 
are assigned. 

The Board finds that the evidence weighs against an increased 
rating under DC 5261.  An August 2006 VAMC general medical 
examination identified full range of motion of the 
extremities.  The May 2007 VA examination revealed extension 
to 0 degrees, which does not even meet the criteria for a 
non-compensable evaluation under DC 5261.  Thus, none of the 
range of motion tests revealed results supporting the next-
higher 20 percent evaluation under DC 5261, even when 
considering additional functional limitation as due to pain, 
weakness and related factors.  Thus, an increase for 
limitation of extension is not warranted.
 
The Board next considers whether the Veteran is entitled to 
separate rating under DC 5260, which contemplates impairment 
of the knee manifested by limitation of flexion.  Where 
flexion is limited to 60, 45, 30, and 15 degrees, disability 
ratings of 0, 10, 20, and 30 percent, respectively, are 
assigned.  In doing so, the Board acknowledges VAOPGCPREC 9-
2004 (Sept. 17, 2004), where it was held that a claimant who 
has both limitation of flexion and limitation of extension of 
the same leg must be rated separately under DCs 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  As a result, if the evidence of 
record reflects compensable loss of both flexion and 
extension of the same leg, the Veteran would be entitled to 
the combined evaluation under DCs 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.

However, the Board finds that the evidence weighs against the 
assignment of a separate rating under DC 5260.  The May 2007 
VA examination showed flexion to 130 degrees.  Even taking 
into consideration the examiner's opinion that flare-ups of 
pain would result in an additional loss of 5 to 10 degrees of 
flexion, the Veteran would not meet the criteria for even a 
non-compensable evaluation under DC 5260.  Thus, no increased 
or separate evaluation is warranted based on limitation of 
flexion, even when considering additional functional 
limitation.
 
The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or loss of 
motion. 

DC 5257 contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.  In 
this case, the Veteran reported collapsing of the left knee 
at the May 2007 VA examination, but the examiner did not find 
instability on physical examination, noting that McMurray's 
test was negative, and no laxity of the ligaments was found.  
Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent, or for a separate evaluation, for 
instability of the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  However, there is no evidence 
of dislocation of the meniscus in this case, so this code 
does not apply.  DC 5259 addresses removal of symptomatic 
semilunar cartilage, but again, the Veteran has not undergone 
any such procedure in this case.  DCs 5262 and 5263 also do 
not apply, as there is no evidence of impairment of the tibia 
or fibula, and no evidence of genu recurvatum.    



In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Further, there is no evidence the Veteran has 
undergone a knee replacement, so DC 5055 is also 
inapplicable.  

The Board can identify no other diagnostic code which would 
allow for an increased rating for patellofemoral pain 
disorder, and neither the Veteran nor his representative has 
pointed to any such criteria.

However, we must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  
  
At the May 2007 VA examination, the Veteran reported pain 
flare-ups every other day that lasted for about an hour.  He 
said these flare-ups of pain also resulted in additional loss 
of motion.      

However, based on our review of the Veteran's complaints of 
pain and limitation on functioning, the Board finds that 
there is no evidence to warrant a rating higher than 10 
percent under DC 5261.  Indeed, the range-of-motion tests do 
not even qualify him for a non-compensable evaluation under 
DC 5261.  Thus, the pain he experiences is already reflected 
in the current 10 percent award.     

The Board has also considered Diagnostic Code 5003, which 
allows for a 10 percent rating even in the absence of 
evidence of limitation of motion which would allow for a 
compensable evaluation under DC 5261.  However, because a 
10 percent evaluation is already assigned under DC 5261, this 
provision cannot serve as a basis for a higher rating here.  
Moreover, X-rays of the left knee have been normal throughout 
the rating period on appeal.

In summary, the Board finds that, based on the preponderance 
of the evidence, the criteria for a higher evaluation for 
patellofemoral pain disorder of the knee based on limitation 
of motion and instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, despite the complaints and the 
objective findings of left knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
more nearly approximates a higher evaluation for either 
instability or limitation of motion of the left knee.  

In sum, there is no basis for a rating in excess of 10 
percent for patellofemoral pain disorder of the left knee.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Finally, the Board has considered whether the Veteran's 
service-connected left knee disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, there is no indication that the Veteran's knee 
disability significantly interfered with his employment.  
Indeed, the Veteran told the May 2007 VA examiner that he was 
not working due to a number of medical issues.  Moreover, the 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.
 

ORDER

Service connection for a low back disorder, claimed as 
secondary to service-connected patellofemoral pain disorder 
of the left knee, is denied.

Service connection for a left leg nerve disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain disorder of the left knee is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


